Title: To Alexander Hamilton from Timothy Pickering, 24 September 1796
From: Pickering, Timothy
To: Hamilton, Alexander


Department of State Sept 24. 1796.
Dr Sir,
I have just received your letter of the 21st relative to Mr. Pitcairn. As soon as the President had determined to change our Minister at Paris, I considered it not less necessary to make a change in the Consulate; and Mr Pinckney will go thither with the requisite powers on this subject. I have mentioned to him Mr Pitcairn as the gentleman whom he may safely and advantageously employ in the preliminary investigations of Mr. Skipwith’s proceedings with respect to the immense property of American citizens which has been committed to his management. This investigation, and measures, for securing the property, I thought should precede any change in the Consulate. The mode suggested will naturally introduce Mr Pitcairn to his proper place, with this view I had some days since made particular enquiry about his character, and received such information as enabled me to recommend him to the confidence of Gen’l Pinckney in the proposed investigation, and with an assurance, that his agency would be acceptable to our mercantile citizens. I am glad to receive your additional testimony in his favor, which I shall give to Gen’l Pinckney.
With great respect & esteem, I am, &c
Timothy Pickering
P.S. I shall be obliged, by your communicating this to Mr McCormick, to whom I am indebted for an answer to his letter concerning Mr Pitcairn but which this may now supercede. But as it respects Mr Skipwith I think nothing should be made public.
